IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 54 MM 2017
                                           :
                   Respondent              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
JOSEPH W. PILCHESKY,                       :
                                           :
                   Petitioner              :


                                      ORDER
PER CURIAM

      AND NOW, this 8th day of September, 2017, having received the August 18,

2017 order of the Court of Common Pleas of Lackawanna County, permitting Petitioner

to proceed pro se, jurisdiction is RELINQUISHED.